The Surrogate.
This is a motion on behalf of Elias Gr. Drake, one of the executors under the will of Samuel ,M. Thompson, for an order that John Leveridge and *52Stephen A. Frost, his co-executors, be required to produce at the Surrogated office the books of account, papers and vouchers .of. said-estate, for the inspection and, examination of said Drake; Leveridge and Frost having applied for a final accounting, and cited, the next, of kin and also Mr. Drake, as parties thereto. . ■■■
In opposition to the motion; , it is claimed .that it is-premature, inasmuch ,as the applicant .has' filed, no objections to the account. Further, that there is no-.jurisdiction vested in the ,Surrogate-to compel the production of books of account. ■
It appeared on. the argument that these books were actually in. the office of Mr. Leveridge; and that a personal difficulty had occurred between him and Mr. Drake. ,
. The Surrogate, will not direct the production of the account books' before the examination . of -the account, or the- filing of objections to- items of the account. The vouchers are required to be filed, and by the inspection of these the parties in interest can make and file objections. On the trial -of these objections, the account books may be.prqduced., , , • . ' ...: